Name: 2009/586/EC: Council Decision of 16 February 2009 relating to the conclusion of the Agreement between the European Community and the Government of the Republic of Korea concerning cooperation on anti-competitive activities
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  competition;  international affairs
 Date Published: 2009-08-04

 4.8.2009 EN Official Journal of the European Union L 202/35 COUNCIL DECISION of 16 February 2009 relating to the conclusion of the Agreement between the European Community and the Government of the Republic of Korea concerning cooperation on anti-competitive activities (2009/586/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 83 and 308, in conjunction with the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Given the increasingly pronounced international dimension to competition problems, international cooperation in this field should be strengthened. (2) The sound and effective enforcement of competition laws is a matter of importance to the efficient operation of the markets and to international trade. (3) Elaboration of the principles of positive comity in international law and implementation of those principles in the enforcement of the competition laws of the Community and South Korea are likely to increase the effectiveness in their application. (4) To this end, the Commission has negotiated an Agreement with the Government of the Republic of Korea regarding the application of the competition rules of the Community and South Korea. (5) Given that the Agreement includes mergers and acquisitions which are covered by Council Regulation (EC) No 139/2004 of 20 January 2004 on the control of concentrations between undertakings (the EC Merger Regulation) (2), which in turn is based essentially on Article 308, this Decision should also be based on that Article. (6) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Government of the Republic of Korea concerning cooperation on anti-competitive activities is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community (3). Done at Brussels, 16 February 2009. For the Council The President O. LIÃ KA (1) Opinion of 4 December 2008 (not yet published in the Official Journal). (2) OJ L 24, 29.1.2004, p. 1. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.